Citation Nr: 1522266	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1984 to September 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board denied entitlement to service connection for HIV.  The Veteran appealed, and in October 2014, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand (JMR) the case to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's active HIV did not have its onset, nor was an HIV infection contracted during, active military service.


CONCLUSION OF LAW

The Veteran's HIV was not incurred in active duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in September 2008, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination in August 2009.  The examiner reviewed the case file, performed a physical examination and considered the Veteran's statements prior to rendering an opinion.  Further, in January 2014, the Board requested a medical opinion through the Veterans Health Administration (VHA) concerning the etiology of the Veteran's HIV.  The Veteran and his representative were notified of the January 2014 VHA opinion in accordance with 38 C.F.R. § 20.903(a) (2014) and submitted additional argument in April 2014.  

As mentioned above, this matter is before the Board pursuant to a JMR.  In January 2015, the Board requested an addendum medical opinion from the VHA clinician who provided the January 2014 opinion.  That same month, the clinician provided an addendum opinion which addressed the Board's questions.  The Veteran and his representative were properly notified under 38 C.F.R. § 20.903(a).
For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

Here, the evidence reflects competent and credible evidence of a current disability - namely HIV, with a subsequent diagnosis of acquired immune deficiency syndrome (AIDS).  See Walton County Public Health Unit report, June 1993; Dr. V.M. medical records.  

Next, there must be evidence of an in-service injury or incurrence of the disability.  Here, the Veteran claims that he contracted HIV when he was raped by a man while stationed in Korea.  The Veteran's service medical records indicate that he was sent for a psychiatric consultation in September 1986 and reported the rape and two suicide attempts.  Records also indicate that the Veteran was treated for flu-like symptoms.  Therefore, the Board finds that the Veteran's account of sexual activity in service has been corroborated and accepts the Veteran's account of an in-service injury.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current HIV/AIDS is related to his service.  

Social Security Administration (SSA) records indicate that the Veteran is in receipt of disability benefits for AIDS.  A June 1994 SSA decision indicates that the Veteran was diagnosed as HIV positive in June 1993, with a subsequent diagnosis of AIDS.  Associated medical records indicate that the Veteran reported no history of IV drug abuse or blood transfusions; inconsistent accounts of consensual homosexual activity; and a history of promiscuity with Korean prostitutes.  CD4 count testing results from 1993 to 2008 fluctuated from as low as 174 to as high as 462.  Private medical records from Drs. J.L. and V.M. indicate consistent HIV/AIDS treatment from 1993 to 2008.  

The Veteran was afforded a VA examination in August 2009, where the Veteran reported a history of promiscuity with prostitutes during service; previous sexually transmitted diseases (STDs); and a 1993 or 1994 diagnosis of AIDS with associated opportunistic infections of Pneumocystis jiroveci pneumonia (PCP), and complications of thrush, nausea, vomiting and anorexia.  

Upon examination of the Veteran and review of the record, the examiner opined that based on the Veteran's very high risk sexual behavior during his adult life and the relatively short time he spent in service, "[it] is less likely as not [that the Veteran's condition was] caused by or result of his in-service incident."  
 
In January 2014, the Board requested a VHA medical opinion.  The January 2014 VHA specialist opined that it is "more likely that [the Veteran] acquired HIV after his military service than during his military service."  The specialist indicated that he had reviewed the Veteran's case file and considered the Veteran's history of a rape by a man while in service; sexual history of sleeping with over 200 Korean prostitutes while in service; psychiatric comorbidities; repeated episodes of sexually transmitted diseases; consensual homosexual activities and the Veteran's CD4 counts.  

Based on the 2011 statistics concerning the prevalence of HIV/AIDS in Korea versus its prevalence in the United States, the specialist opined that the Veteran's risk of contracting HIV was much higher when he returned to the United States than when stationed in Korea.  Also, based on the Veteran's CD4 count at the time of his 1993 diagnosis, the specialist opined that "it is more likely that [the Veteran] had HIV for about 3-4 years [prior to the 1993 diagnosis], and therefore more likely that he acquired HIV after his military discharge [in 1986]."  He noted that there was a "great deal of variability" in CD4 count decline; acknowledged that it was "definitely possible that [the Veteran] acquired HIV in the military;" but ultimately found that it was "less than a 50/50 chance that [the Veteran] acquired HIV during his military service."  He added that, "[a]lthough I believe that there is less than a 50% chance that this patient acquired HIV in the military, there is no direct scientific way to determine this at this time, and without blood tests for HIV having been obtained during his military service, my conclusion is speculative at best."  

In an October 2014 JMR, the parties contended that the January 2014 VHA opinion was inadequate because: (a) the clinician used 2011 statistics to support his findings regarding the prevalence of HIV in South Korea versus the United States, instead of statistics from the time the Veteran was in service and (b) the clinician found that the Veteran was sexually active in the United States, without the Board making such a finding.  Based on a JMR, the Board requested clarification from the January 2014 VHA clinician.  In that regard, the Board requested that the clinician provide an opinion which addressed the following:

(a)  What was the rate of prevalence of HIV/AIDS in South Korea versus the United States during the time the Veteran was on active duty, 1984 to 1986?  If such figures are unavailable, provide a basis for the statement that the prevalence of HIV/AIDS in South Korea was "likely significantly less when [the Veteran' was in active military service" than in 2011.

(b)  Whether it is at least as likely as not that the Veteran's HIV/AIDS disease is causally related to an event, injury, or disease in service, to include any flu-like symptoms the Veteran exhibited.  

In a January 2015 addendum opinion, the VHA clinician stated that there were only 12 reported cases of the HIV infection in South Korea between 1985 and 1987 and only 1 reported case of AIDS during that period.  In contrast by September 1985, there were 12,932 cases of AIDS in the United States and an estimated 1 million to 1.5 million individuals living with AIDS as of September 1986.  The clinician opined that this data supported his conclusion that the Veteran's chance of acquiring HIV, per sex act, was very low in South Korea, as compared with the risk of acquiring HIV after his return to the United States between 1986 and 1993.  The clinician based his findings on the Journal of Public Health Medicine, the American Journal of Medicine and the Annals of Internal Medicine Journal.  

The clinician further opined that it is less likely as not that the Veteran's in-service episodes of respiratory illness represent signs of the HIV infection.  The clinician noted the Veteran's episodes of flu-like illness in April 1985 and November 1986.  However, the clinician opined that acute HIV infection is characterized by debilitating high fevers, severe headache, muscle aches and sore throat, which last between 2 to 4 weeks.  The Veteran's coughing and cold symptoms were not characteristic of acute HIV infection.  

Based on the foregoing, the Board finds the January 2014 VHA opinion and January 2015 addendum to be most probative in value.  First, the Board finds the January 2014 VHA opinion and addendum to be well reasoned and supported by appropriate medical principles.  The VHA specialist - who is the Chief of the Infectious Disease Section - is an expert in diagnosing and evaluating diseases such as HIV, and therefore is competent to render an opinion which the Board finds is entitled to more evidentiary value than the Veteran's lay statements.  The specialist considered the Veteran's medical history and statements and relevant medical principles.  His statement was supported by the analysis of CD4 count declines and statistics related to the prevalence of HIV in Korea and the United States at the time of the Veteran's active service.  His addendum opinion also addresses and rejects any correlation between the Veteran's in-service flu-like symptoms and his current disease.  He cites to medical journals to support his conclusion that the Veteran's likelihood of contracting the HIV/AIDS virus was statistically higher when he returned to the United States than when he was in Korea.

The Board also finds that the VHA clinician's conclusion that the Veteran was sexually active, post-service in the United States, to be well within the purview of the clinician's medical opinion and supported by the record.  In that regard, the clinician noted the Veteran's post-service incidents of a sexually transmitted disease (gonorrhea) and reasonably concluded that the Veteran was sexually active after service.  The clinician provided a well-reasoned opinion supported by relevant rationale.  Therefore, the Board finds the January 2014 and January 2015 opinions to be the most probative evidence of record.  

The Board acknowledges the Veteran's statements that his HIV is related to his in-service rape or that he contracted HIV after he engaged in sexual activities with over 200 Korean prostitutes during service; however, while lay persons such as the Veteran are competent to provide opinions on some medical issues, the specific matter here (HIV as an infectious disease and the time such disease was acquired) falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose HIV).  HIV is a disease that is not readily amenable to mere lay observation, as the evidence shows it is verifiable only through medical examination and blood tests obtained under clinically monitored laboratory conditions by a trained physician or infectious disease specialist.  Thus, the Veteran is not competent to render the opinion.  The VHA specialist, who is qualified and competent to render such an opinion, explicitly rejected the Veteran's arguments and provided thorough reasoning to support his opinions.  The Veteran has not provided any contrary opinions from any competent medical professional.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for HIV must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for HIV is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


